UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

RANDY OUTLEY CIVIL ACTION
VERSUS 17-1782-SDD-EWD
JANE BASTISTE, ET AL.

RULING

The Court, after carefully considering the Motion,‘ the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge Erin
Wilder-Doomes dated August 23, 2019, to which no objection has been filed, hereby
approves the Report and Recommendation of the Magistrate Judge and adopts it as the
Court’s opinion herein.

ACCORDINGLY, the Court declines to exercise supplemental jurisdiction relative
to Plaintiff's potential state law claims and Defendants' Motion for Summary is hereby
DENIED.

IT IS FURTHER ORDERED that this matter is hereby referred to the magistrate

judge for further proceedings.

Signed in Baton Rouge, Louisiana the ; day of September, 2019.

CBitte, gl hece

CHIEF JUDGE SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 21.
2 Rec. Doc. 34,
